Title: From Thomas Jefferson to Peachy Ridgeway Gilmer, 16 December 1823
From: Jefferson, Thomas
To: Gilmer, Peachy Ridgeway


                        Dear Sir
                        
                            Monticello
                            Dec. 16. 23.
                        
                    Your letter of Nov. 5. if it were not a mistake for Dec. 5. has been strangely delayed, as it did not reach me till yesterday. you could not have applied to a worse hand for an inscription on the tomb-stone of our friend. I have no imagination. and an epitaph is among the most difficult of things. it requires brevity, point and pith. were such a task enjoined on me, as an imposition on a schoolboy for a fault my barren brains might hammer out some such bald thing as this.William A. Burwellof Virginia.His body here,His Spirit with it’s  kindred,The just, the good, the beloved of men,In the bosom of his God.Born [at such a time]Died [at such a time]at his post in Congressat Washington.But how tame is such stuff as this along side of the ‘Siste Viator, Heroem calcas’ over Marshal Saxe, or the ‘Hic cinis, ubique fama,’ over the great Frederic! I would recommend to you to apply to mr Tucker your countryman, who would be as likely as any one I know to furnish you something worthy of our deceased friend. to yourself friendly & respectful salutations
                        Th: Jefferson
                    